
	
		II
		111th CONGRESS
		2d Session
		S. 3493
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2010
			Mr. Specter (for
			 himself, Ms. Stabenow, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize and enhance Johanna’s Law to increase
		  public awareness and knowledge with respect to gynecologic
		  cancers.
	
	
		1.Reauthorization and
			 enhancement of Johanna’s Law
			(a)In
			 generalSection 317P(d)(4) of
			 the Public Health Service Act (42 U.S.C. 247b–17(d)(4)) is amended by inserting
			 after 2009 the following: , $16,500,000 for the period of
			 fiscal years 2010 through 2012, and such sums as are necessary for each
			 subsequent fiscal year.
			(b)Collaboration
			 with nonprofit gynecologic cancer organizationsSection 317P(d)
			 of such Act (42 U.S.C. 247b–17(d)) is amended by adding at the end the
			 following new paragraph:
				
					(5)Collaboration
				with nonprofit gynecologic cancer organizationsIn carrying out the national campaign under
				this subsection, the Secretary shall collaborate with the leading nonprofit
				gynecologic cancer organizations, with a mission both to conquer ovarian cancer
				nationwide and to provide outreach to State and local governments and
				communities, for the purpose of determining the best practices for providing
				gynecologic cancer information and outreach services to varied
				populations.
					.
			2.Demonstration
			 projects regarding outreach and education strategies relating to gynecologic
			 cancer
			(a)In
			 generalSection 317P of the
			 Public Health Service Act (42 U.S.C. 247b–17) is amended by adding at the end
			 the following new subsection:
				
					(e)Demonstration
				projects regarding outreach and education strategies
						(1)In
				generalThe Secretary shall
				carry out a program to make grants to nonprofit private entities for the
				purpose of carrying out demonstration projects to test different outreach and
				education strategies to increase the awareness and knowledge of women and
				health care providers with respect to gynecologic cancers, including early
				warning signs, risk factors, prevention, screening, and treatment options. Such
				strategies shall include strategies directed at women and their families,
				physicians, nurses, and key health professionals.
						(2)Preferences in
				making grantsIn making grants under paragraph (1), the Secretary
				shall give preference to—
							(A)applicants with
				demonstrated expertise in gynecologic cancer education or treatment or in
				working with groups of women who are at especially high risk of gynecologic
				cancers; and
							(B)applicants that,
				in the demonstration project funded by the grant, will establish linkages
				between physicians, nurses, and key health professionals, hospitals, payers,
				and State health departments.
							(3)Application for
				grantA grant may be made under paragraph (1) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				subsection.
						(4)Certain
				requirementsIn making grants under paragraph (1)—
							(A)the Secretary
				shall make grants to not fewer than five applicants, subject to the extent of
				amounts made available in appropriations Acts; and
							(B)the Secretary
				shall ensure that information provided through demonstration projects under
				such grants is consistent with the best available medical information.
							(5)Report to
				congressNot later than 6 months after the date of the enactment
				of this subsection and annually thereafter, the Secretary shall submit to the
				Congress a report that—
							(A)summarizes the
				activities of demonstration projects under paragraph (1);
							(B)evaluates the
				extent to which the projects were effective in increasing early detection of
				gynecologic cancers and awareness of risk factors and early warning signs in
				the populations to which the projects were directed; and
							(C)identifies
				barriers to early detection and appropriate treatment of such cancers.
							(6)Authorization of
				appropriations
							(A)In
				generalFor purposes of carrying out this subsection, there is
				authorized to be appropriated in the aggregate $15,000,000 for the period of
				fiscal years 2010 through 2012 and such sums as are necessary for each
				subsequent fiscal year.
							(B)Administration,
				technical assistance, and evaluationOf the amounts appropriated
				under subparagraph (A), not more than 9 percent may be expended for the purpose
				of administering this subsection, providing technical assistance to grantees
				under this subsection, and preparing the report under paragraph
				(5).
							.
			(b)Conforming
			 amendmentSubsection (d)(3)(A) of such section is amended by
			 inserting (other than subsections (e)) after this
			 section.
			
